— In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Jiudice, J.), dated April 19, 1990, which dismissed the petition.
Ordered that the judgment is affirmed, without costs or disbursements.
Inasmuch as the issues raised herein could have been reviewed either on direct appeal from the petitioner’s judgment of conviction or on a motion pursuant to CPL article 440 in the court of original jurisdiction, habeas corpus is not an appropriate remedy (People ex rel. Nelson v Scully, 119 AD2d 709; People ex rel. Myers v Dalsheim, 97 AD2d 447; People ex *800rel. Small v Scully, 92 AD2d 943). Accordingly, we conclude that the Supreme Court properly dismissed the petition without a hearing (see, People ex rel. Robertson v New York State Div. of Parole, 67 NY2d 197, 203). Thompson, J. P., Miller, Ritter and Copertino, JJ., concur.